106 F.3d 405
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Janice TACKETT, Individually and as Administratrix of theEstate of Laurie Taffner, Appellant,v.FARMERS INSURANCE COMPANY, INC., Appellee.
No. 96-2333.
United States Court of Appeals, Eighth Circuit.
Jan. 17, 1997.

Appeal from the United States District Court for the Western District of Arkansas.
Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Janice Tackett appeals from the District Court's1 order granting summary judgment to Farmers Insurance Company in her breach of contract action.  Having carefully reviewed the record and the parties' briefs, we conclude that the district court's judgment was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable H. Franklin Waters, Chief Judge, United States District Court for the Western District of Arkansas